Case 19-23630-GLT       Doc 30     Filed 01/13/20 Entered 01/13/20 14:05:25            Desc Main
                                   Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        IN RE: LionHeart Event Group, LLC,  :               Bankruptcy No. 19-23630-GLT
                                            :
              Debtor.                       :               Chapter 7
        ___________________________________ :
                                            :
              LionHeart Event Group, LLC,   :
                                            :               Document No.
              Movant,                       :
                                            :
                            v.              :
                                            :
              Rosemary Crawford,            :
              Chapter 7 Trustee,            :
                                            :
              Respondent.                   :

           AMENDED MOTION TO CONTINUE MEETING OF CREDITORS

       AND NOW comes the Debtor, by and through its attorney, Brian C. Thompson, Esquire,
and the law firm of Thompson Law Group, P.C., and files this Motion to Continue Hearing
representing as follows:

   1.      Debtors’ Chapter 7 case was filed on September 13, 2019.

   2.      Debtor’s 341 Meeting of Creditors was originally scheduled for November 25, 2019,
           but Debtor’s principal, Derek Weber, was unable to attend because he was out of state
           looking for employment, and the Meeting of Creditors was rescheduled for January
           13, 2020.

   3.      Debtor’s Counsel has an unavoidable conflict on January 13, 2020 due to a mediation
           ordered by Magistrate Judge Maureen Kelly on November 20, 2019.

   4.      Despite efforts, there was a delay in Debtor’s Counsel’s ability to speak with Mr.
           Weber until recently. At that time, Mr. Weber expressed concerns regarding another
           attorney appearing on behalf of Debtor at the January 13 meeting, since Attorney
           Thompson is the only attorney to have worked on the case, and is most
           knowledgeable regarding Debtor’s matters.

   5.      No parties in interest will be prejudiced by continuing the meeting.

   6.      Movant requests that the meeting be continued to the next available date.
Case 19-23630-GLT         Doc 30   Filed 01/13/20 Entered 01/13/20 14:05:25     Desc Main
                                   Document     Page 2 of 2


   WHEREFORE, Debtor respectfully requests that this Honorable Court enter an Order
continuing the Section 341 Meeting of Creditors to the next available date.

                                                       /s/Brian C. Thompson
Dated: January 13, 2020                                Brian C. Thompson, Esquire
                                                       Attorney for Debtor(s)
                                                       Pa. I.D. #91197
                                                       Thompson Law Group, P.C.
                                                       125 Warrendale-Bayne Rd., Ste 200
                                                       Warrendale, PA 15086
                                                       (724) 799-8404 Telephone
                                                       (724) 799-8409 Facsimile
                                                       bthompson@thompsonattorney.com
